Kellogg, J.:
The order canceling the certificate was properly made by the justice out of court. Under subdivision 2 of section 28 of the Liquor Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1906, chap. 272) a petition to revoke such a certificate may be made to a justice of the Supreme Court, a Special Term or to the county judge of the county, and the justice, judge or Special Term shall grant an order to show cause returnable before him or before a Special Term. The petition was addressed to the justice and not to the Special Term. The justice began a regular trial and Special Term of the Supreme Court at Ballston February third, which was in session February fifth, the day when the order was granted) and February-tenth, the day upon which it was returnable. The order required the appellant herein to show cause at a regular term of the Supreme Court, to be held at the court house in the village of Ballston, U. Y., on the 10th day of February, 1908, “ at ten o’clock in the forenoon, or as soon thereafter as counsel can be heard.” A copy of the petition was served with the order to show cause.
At the time when the order was returnable the appellant appeared specially and raised the objection that there was no Special Term then in session at which the motion could be heard. As the moving papers show no cause why the motion could not have been made on the first day of the term, rule 21 of the General Buies of Practice prevented a motion from being made upon any other day of the Special Term. The justice held that the order was returnable before him and not before the Special Term and required the proceedings to continue. Thereupon the appellant withdrew and the justice proceeded to hear the matter and make the order.
The order to show cause does not purport to be made returnable at a Special Term, but at a regular term of court. Under the statute it must be returnable either at a Special Term or before the justice. It was, therefore, somewhat ambiguous upon its face. I think, however, from the fact that the justice who made the order was holding a Trial Term at .the place where it was returnable, we may consider the naming of the term as an indication merely of the place where the justice would hear the motion, that is, at the court house, and at the place in the court house where the regular term of court was then in session. If the order had required the *526relator to show cause at the court house, not stating that he was to appear before the justice or a Special Term, so long as the justice was at the court house and there was no Special Term at which the ■order could be returnable, he would be justified in overruling the objection and in treating the order as returnable before him as justice.
The appellant has been in no way prejudiced by the irregularity in the order to show cause. Upon his appearance he was definitely informed that the order was returnable before the justice and that the inquiry must proceed.
The other questions raised upon the argument have heen considered, and no reason is found for interfering with the order made. It should, therefore, be affirmed, with costs.
All concurred, except Smith, P. J., dissenting in an opinion, in which Sewell, J., concurred.